UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                           Senior Airman RACHEL S. PERONE
                                  United States Air Force

                                            ACM S32186

                                          15 October 2014

         Sentence adjudged 7 October 2013 by SPCM convened at Mountain Home
         Air Force Base, Idaho. Military Judge: Shaun S. Speranza (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 30 days, and
         reduction to E-1.

         Appellate Counsel for the Appellant: Captain Lauren A. Shure.

         Appellate Counsel for the United States: Captain Matthew J. Neil and
         Gerald R. Bruce, Esquire.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                                   OPINION OF THE COURT

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       A special court-martial composed of a military judge convicted the appellant,
pursuant to her pleas, of wrongfully using methamphetamine and oxycodone, in violation
of Article 112a, UCMJ, 10 U.S.C. § 912a. The adjudged and approved sentence
consisted of a bad-conduct discharge, confinement for 30 days, and reduction to E-1.

      On appeal, the appellant argues she was denied the meaningful opportunity for
clemency when the personal data sheet (PDS) presented to the convening authority failed
to mention her combat service. Finding no error that materially prejudices a substantial
right of the appellant, we affirm the approved findings and sentence.1

                                                   Background

      The appellant joined the Air Force in 2006. On 7 June 2013, she provided a urine
sample through the base random inspection program, which ultimately tested positive for
methamphetamine and oxycodone. The following day, she went to the base clinic and
admitted to using methamphetamine and abusing prescription drugs. She then entered a
30-day inpatient treatment facility.

       At trial, the appellant pled guilty to using methamphetamine and oxycodone prior
to her urinalysis. In sentencing, the Government submitted evidence of her extensive
disciplinary record, which included nonjudicial punishment for a positive urinalysis in
February 2013.

                                       Incorrect Personal Data Sheet

      From January to May 2007, the appellant was deployed to Balad Air Base, Iraq.
The Personal Data Sheet (PDS), admitted without objection during sentencing at trial,
made no mention of this deployment.2 The same PDS was attached to the staff judge
advocate recommendation (SJAR) and provided to the convening authority, again
without objection from the defense. The appellant now claims on appeal that the
omission of the deployment from the PDS denied her a meaningful opportunity for
clemency and warrants a new action from the convening authority.

        Proper completion of post-trial processing is a question of law which this court
reviews de novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F. Ct. Crim. App. 2004)
(citing United States v. Kho, 54 M.J. 63, 65 (C.A.A.F. 2000)). Failure to comment in a
timely manner on matters in the SJAR, or on matters attached to the SJAR, forfeits3 any
1
  We address one matter not raised by the appellant. Prior to accepting her guilty plea, the military judge advised the
appellant “the maximum punishment authorized in this case based solely on your guilty plea is a bad-conduct
discharge, confinement for 12 months, forfeiture of two-thirds pay per month for 12 months. A fine may also be
adjudged.” In so stating, the military judge failed to note that reduction in grade was also authorized. Viewing the
record as a whole, however, we are convinced the appellant, in pleading guilty, was fully aware of the proper
maximum punishment, to include a potential reduction in grade. The appellant was, for example, privy to a
conversation immediately preceding the misstatement by the military judge in which all parties concurred in a
correct understanding of the maximum punishment, including reduction to the lowest enlisted grade. The appellant
evinced no surprise nor offered any objection when trial counsel argued strongly for a reduction in grade. No
surprise was evident nor was any objection raised when the military judge announced a sentence that included a
reduction to E-1. We see no real possibility that the appellant was misled or confused by the misstatement of the
military judge. Nor do we find therein any error materially prejudicial to any right of the appellant.
2
   The personal data sheet (PDS) did reference the appellant’s deployment to Oman from July to November 2013 as
“overseas service.”
3
  Rule for Courts-Martial 1106(f)(6) and United States v. Scalo, 60 M.J. 435, 436 (C.A.A.F. 2005) both indicate that
waiver occurs when counsel fails to comment on matters in the staff judge advocate’s recommendation. However,


                                                          2                                             ACM S32186
later claim of error in the absence of plain error. Rule for Courts-Martial 1106(f)(6);
United States v. Scalo, 60 M.J. 435, 436 (C.A.A.F. 2005). “To prevail under a plain error
analysis, [the appellant bears the burden of showing] that: ‘(1) there was an error; (2) it
was plain or obvious; and (3) the error materially prejudiced a substantial right.’” Scalo,
60 M.J. at 436 (quoting Kho, 54 M.J. at 65).

       In this case, the staff judge advocate attached to the SJAR a PDS that incorrectly
stated the appellant had no combat service. This was plain or obvious error.4 Thus, the
only question before us “is whether the [erroneous PDS] resulted in material prejudice to
Appellant’s substantial right to have [her] request for clemency judged on the basis of an
accurate record.” See United States v. Wellington, 58 M.J. 420, 427 (C.A.A.F. 2003).
“Because of the highly discretionary nature of the convening authority’s action on the
sentence, we will grant relief if an appellant presents ‘some colorable showing of possible
prejudice’” affecting her opportunity for clemency. Kho, 54 M.J. at 65 (quoting
Unite States v. Wheelus, 49 M.J. 283, 289 (C.A.A.F. 1998)); Scalo, 60 M.J. at 436–37.

       Although the PDS failed to properly reflect it, the record indicates that the
convening authority was made aware of the appellant’s combat service. The defense
petition for clemency urged the convening authority to consider the appellant’s “wartime
service,” and the addendum to the SJAR advised that the clemency request was a matter
the convening authority must consider prior to taking action. Amongst the decorations
listed on the PDS is the Air Force Expeditionary Ribbon with Gold Border, which is
authorized for those who were engaged in conducting or supporting combat operations in
a designated combat zone.5 See Air Force Instruction 36-2803, The Air Force Military
Awards and Decorations Program, ¶5.3.10.4 (18 December 2013).




our superior court’s decision in United States v. Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009) recognizes that military
courts had failed to “consistently distinguish between the terms ‘waiver’ and ‘forfeiture.’” Gladue held that waiver
is the “intentional relinquishment or abandonment of a known right,” which precludes appellate review of an issue,
while forfeiture is “the failure to make the timely assertion of a right” leading to plain error review on appeal
(quoting United States v. Olano, 507 U.S. 725, 733 (1993)) (internal quotation marks omitted). Following Gladue,
the term “forfeiture” should generally characterize the effect of a failure to timely comment on matters in the staff
judge advocate’s recommendation. See United States v. Parker, __ M.J. __ ACM 38384 (A.F. Ct. Crim. App.
15 October 2014) (stating that the appellant forfeited, rather than waived, a claim that erroneous information was
attached to the staff judge advocate’s recommendation).
4
   Prior to 2010, Rule for Courts-Martial 1106(d)(3)(C) expressly stated that the staff judge advocate must provide
the convening authority with a “summary of the accused’s service record.” See Manual for Courts-Martial,
United States (MCM), Part II-150 (2008 ed.). In 2010, the rule was modified to eliminate that requirement, although
the Drafter’s Analysis states this was done to “allow[] for the use of personnel records of the accused instead.”
MCM, A21-88 (2012 ed.). Regardless of the language of the rule, the information provided to the convening
authority must be correct.
5
   Although not raised by the appellant, we also note the PDS admitted at trial and given to the convening authority
did not list the Iraq Campaign Medal she was awarded for this deployment to Iraq, although the citation was
admitted as a defense exhibit. We find no prejudice from this omission but caution both trial and defense counsel to
exercise care when summarizing an accused’s personnel records on a PDS.


                                                         3                                             ACM S32186
       Moreover, while any service in a zone of hostilities is commendable, neither the
record nor the appellant herself suggest any valor or extraordinary contribution beyond
her regular duties as a Food Service Apprentice. Indeed, her Enlisted Performance
Report for the period in question is less than sterling. The appellant’s 2007 deployment
to Iraq is followed by a lengthy history of substance abuse and other misconduct
culminating in the court-martial before us. It is not reasonably possible that inclusion of
the four-month deployment in the PDS would have influenced the convening authority to
act any differently. We do not find any “colorable showing of possible prejudice” from
the erroneous PDS.

                                       Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and
sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                             4                                  ACM S32186